Majority opinion by
Jacobs, Chief Justice.
Motion for leave to amend precipe by the assignment of errors when none were assigned in it in the court below.
The majority of the court were of the opinion that this motion should be denied.
*3491. Because the mode of bringing a case from the district court to this court for review is entirely statutory, and that requires the plaintiff in error within three months after the judgment to file a precipe with the clerk of the coui’t in which the judgment was rendered containing a particular description of the judgment and a particular description of the errors assigned. Sec. 434, p. 117, statutes of A. D. 1869.
The court of errors shall proceed to hear the cause upon the errors assigned in the precipe, and the defendant may take issue on the errors so assigned. Sec. 439, p. 119.
These provisions are plain, simple and full, and were designed to supersede the long, tedious and complex systems of the common law, so ably, fully, and correctly set forth in the dissenting opinion of our brother Greene.
If there were any defects in this statutory system it possibly might be supplied by reference to the common law. But there are no defects in it, and hence there is no need for any such reference.
■ 2., Our opinion is that this statute is mandatory; that there is no way to get into this court but by a strict compliance with its provisions. It is the mode prescribed by law and there is no other legal and valid way.
3. The precipe is a pleading filed in the district court, and if it can be amended in this court, it is an exception to the general rule without any reason to support it.
4. Conceding for the sake of the argument that this court has power to allow an amendmnnt of the precipe, even then we believe it would be impolitic to allow the amendment. Once establish the right by a decision of this court and amendments would be applied for from the time of filing the precipe up to the close of the final argument. This would lead to more confusion, delay and injurious consequences than the firm enforcement of a plain and simple rule possibly could effect. If there had been any attempt to assign errors it would have been the duty of this court to look upon such attempt liberally; but in this case there was no attempt to assign errors. There is an omission *350of mater of substance. We are not deciding a case where the defect is merely formal or clerical.
5. The point here raised in our judgment comes wi-thin the principle announced by this court in case of Adams vs. Mo-Almond. *.